PER CURIAM.
This petition is to revise an order of the trial court setting aside the adjudication of bankruptcy of the respondent and directing restoration to it of the property held by the trustee in bankruptcy. The points here presented were three, as follows: (1) Was a petition to revise the proper method of bringing the above order to this court for review? (2) Was there such absence of jurisdiction in the court of bankruptcy that its adjudication, rendered upon due service of process and default, and not appealed from, should be vacated and the proceeding be dismissed upon motion of the bankrupt after expiration of time to appeal? (3) May an insurance company be estopped by its conduct from questioning such jurisdiction? These questions, stated more in detail, were certified to the Supreme Court. That court affirmed the first and second and negatived the third. Vallely v. Northern Ins. Co., 254 U. S. 348, 41 Sup. Ct. 116, 65 L. Ed. 297. The result of this determination by the Supreme Court is that the petition to revise must be denied, and the action of the trial court affirmed. It is so ordered.